         Case 6:20-bk-01801-KSJ         Doc 24     Filed 03/31/20     Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                                     Case No. 6:20-bk-01801-KSJ

In re:                                               Chapter: 11

Must Cure Obesity

Debtor.
________________________________________/

 AMENDED DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

         Pursuant to 11 U.S.C. § 329(a) and Rule 2016(b) of the Federal Rules of

Bankruptcy Procedure, the undersigned certifies as follows:
    1. I am an attorney with the law firm of Robinson Law Office PLLC (“Robinson

         Law”) and I am admitted to practice before this Court.

    2. Robinson Law and the Debtor have entered into an agreement where:

            a. Robinson Law has agreed to render legal services to the Debtor in its

                Chapter 11 bankruptcy proceeding and any ancillary matters.

            b. The Debtor agreed to pay Robinson Law an advance flat fee of $2000 for

                the initial Chapter 11 bankruptcy filing and to pay Robinson Law and

                additional fee of $5000 for continued representation in the bankruptcy.

                The Debtor has agreed to reimburse Robinson Law for actual and

                necessary expenses incurred or paid for the benefit of the Debtor.

    3. Within one year prior to the filing of the Chapter 11 petition, Robinson Law did

         not render any services to the Debtor and Debtor did not pay anything to

         Robinson Law.




                                                                                          1
        Case 6:20-bk-01801-KSJ        Doc 24     Filed 03/31/20     Page 2 of 3



   4. On or about January 28, 2020, the Debtor paid, or caused to be paid, a fee in the

       amount of $2,000 to Robinson Law.

   5. The source of the compensation paid to Robinson Law was the Debtor. The source

       of the compensation paid is not the subject of any objection to claim of exemption.

   6. Robinson Law has not agreed to share the above-disclosed compensation with any

       other person unless they are members and associates of Robinson Law.



DATED and EXECUTED this 31st day of March 2020.



Respectfully submitted,


_______________________________________________

Amber Robinson
FL Bar No 0107215
Robinson Law Office PLLC
695 Central Ave Ste. 264
St. Petersburg, FL 33701
arobinson@arobinsonlawfirm.com
8136132400 (phone)
7273621979 (fax)
Counsel for Debtor




                                                                                          2
        Case 6:20-bk-01801-KSJ          Doc 24     Filed 03/31/20     Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing application was

served via CM/ECF and U.S. Mail, on all parties listed on the service list, this 31st day of

March 2020.



Respectfully submitted,


_______________________________________________

Amber Robinson
FL Bar No 0107215
Robinson Law Office PLLC
695 Central Ave Ste. 264
St. Petersburg, FL 33701
arobinson@arobinsonlawfirm.com
8136132400 (phone)
7273621979 (fax)
Counsel for Debtor




                                                                                           3
